         Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 1 of 14




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                             :        Criminal No. 19-cr-395 (BAH)
                                                      :
                  v.                                  :
                                                      :
LARRY HARMON,                                         :
                                                      :
                           Defendant                  :


 DECLARATION IN SUPPORT OF GOVERNMENT’S MOTION FOR EMERGENCY
  STATUS HEARING ON THE DEFENDANT’S CONDITIONS OF RELEASE AND
   RESTRAINING ORDER TO PRESERVE CRYPTOCURRENCY ASSETS FOR
                           FORFEITURE


I, Matthew Price, depose and state as follows:

         1.       I am a federal agent with the Internal Revenue Service-Criminal Investigation

Division (IRS-CI). I am currently assigned to the Cyber Crimes Unit with IRS-CI, and I have

experience investigating cases involving virtual currency, money laundering, the darknet, and

other criminal schemes perpetrated via the Internet. I have been involved in the investigation of

the Helix money laundering service and its administrator, Larry Harmon (“Harmon”).

         2.       As alleged in the indictment and seizure warrants, the investigation revealed that

Harmon amassed significant Bitcoin (BTC)1 holdings through his operation of Helix. Evidence

obtained through subpoena returns, email search warrants, and searches of Harmon’s properties

in Ohio, California, and Belize confirmed that Harmon held a variety of Bitcoin wallets at




1
  Bitcoin is a virtual currency that exists in electronic form and is transacted through the Internet. The Bitcoin
protocol, or software, allows users to create “Bitcoin addresses,” roughly analogous to accounts. For security and
privacy reasons, it is common for a single Bitcoin user to control numerous Bitcoin addresses, which are stored and
controlled in a “Bitcoin wallet.” Each Bitcoin address is controlled through the use of a unique “private key,” akin
to a password. Bitcoin transactions are recorded within a public transaction ledger, known as the “blockchain.”
         Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 2 of 14




cryptocurrency exchanges, in software wallets stored on his personal devices, and on hardware

cold-storage devices.2

         3.       IRS-CI identified 16 different Bitcoin wallets (hereinafter, the “Harmon Wallets”)

which contained a total of approximately 4,877 BTC traced to Helix prior to Harmon’s arrest on

February 6, 2020. Those wallets are as follows:

“Harmon Wallet”                                                                                   BTC Balance
                                                 Main Address3
     Name                                                                                       (Prior to 4/20/20)
Harmon Wallet 1         365Ha89bm4ujCxJyGax8ygGYpkH9FFcYTc                                           109.1979479
Harmon Wallet 2         34Yjw2Tb8fHM97LgB3enVcajixH6U9QPxi                                           99.99989744
Harmon Wallet 3         33CP1cYEjFTCVjRDYEw1wZPzer688BE4BT                                           229.9998355
Harmon Wallet 4         3F7cdqtZMdriwBwwCB74WiKit3bkirihRb                                           54.83112457
Harmon Wallet 5         35fhvnAC37K55WuCTxFXk7zfTJge75G1dD                                           55.88845252
Harmon Wallet 6         3HuevX13pPgnUrtqU3UaJx1AMBph5xH86w                                           158.6830152
Harmon Wallet 7         3PLUJ9YJ6p3RrhmvmMQVwyS38VXeRQ81Nq                                               2.999981
Harmon Wallet 8         37NxUHKKbmoZsQDEw5yyJxktNLGdzjDV1J                                            0.99990861
Harmon Wallet 9         1Kr2Z2RjTxzpzztAYg1uABAxDG3tb5CLJZ                                              5.70627182
Harmon Wallet 10        33yJKxGp2HjUfoZVowT4HTNSzqgHCwdMib                                              0.00508544
Harmon Wallet 11        1GBQLGy9av3VxPSzaBL7a7WerMdGh74zTT                                             26.84104779
Harmon Wallet 12        3J6GzoXsfzD1TAc3aG8NmnuHKaATykvpsV                                            948.8128748
Harmon Wallet 13        3AfF35Xy7yYRoFQZQixSSvkfXa8W4qz6Wc                                             634.1996591
Harmon Wallet 14        3QdZKwkuCqFyXfwkneE9nfZ38eNBoASqYM                                            619.9997905
Harmon Wallet 15        3BRGwYyqYApAoJJNumochUutMVBBBYhBqu                                            299.9998526
Harmon Wallet 16        3BkJckZanZRp9RwNiYfCW1fqoX6oHJ7wLJ                                            1,628.852412
                        Total BTC                                                                     4,877.017157

         4.       These Harmon Wallets include wallets held on software wallets stored on

Harmon’s personal devices, and on Bitcoin cold storage devices, such as Trezor devices, and

include BTC sourced from Helix and routed through virtual currency exchanges, such as

HitBTC.


2
  A hardware cold-storage device, also known as a “hardware wallet,” is a physical device designed for securely
storing a user’s bitcoin. Trezor and Ledger are two popular brands of hardware wallets.
3
  A single wallet may include multiple Bitcoin addresses. The wallets are identified here by listing one of their
constituent addresses, referred to as the “Main Address” for ease of reference.
         Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 3 of 14




         5.       Since Harmon’s arrest, law enforcement has been working to seize the virtual

currency held in the Harmon Wallets, as well as additional cryptocurrency held by Harmon.

These efforts have been complicated by numerous security features, including layers of

encryption and “hidden wallets,” that Harmon implemented to conceal and protect his

cryptocurrency holdings. For example, IRS-CI has examined the three Trezor devices seized at

Harmon’s Ohio residence, his Ohio office, and his vacation property in Belize. Each device has

the so-called “Passphrase”4 feature enabled, which is an additional security feature designed to

prevent the recreation of a Trezor wallet with seed keys alone. The Passphrase option allows a

user to create unlimited hidden wallets within each Trezor device, each protected by its own

passphrase. With the Passphrase option enabled, it nearly impossible to access the hidden

wallets on a Trezor device without also possessing the passphrase.

         6.       To date, the government has seized only a portion of the tens of millions of

dollars’ worth of cryptocurrency proceeds that Harmon obtained through his illegal operation of

Helix.

         7.       IRS-CI has been monitoring the Bitcoin blockchain for any indications Harmon is

moving funds following his arrest on February 6, 2020. Between February 6, 2020 and April 18,

2020, there was no such movement of funds.

         8.       However, beginning on or about April 19, 2020 and continuing through April 24,

2020, IRS-CI observed a series of eight BTC transactions from Harmon Wallets 1 through 8 to

new BTC wallets previously unknown to law enforcement. The transfers from Harmon Wallets

1, 2, and 3, and the origin of the funds therein, are described in greater detail below as

representative examples.


4
 Trezor gives users the option to create a passphrase of up to 50 characters that is an additional security feature
beyond the 24-word recovery seed that is standard with a Trezor device.
         Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 4 of 14




HARMON WALLET 1 TRANSFER
        9.      One such Harmon Wallet seen transferring funds was wallet

365Ha89bm4ujCxJyGax8ygGYpkH9FFcYTc (Harmon Wallet 1). Harmon Wallet 1 held

approximately 109 BTC at the time of Harmon’s arrest. It is now empty.

        10.     The 109 BTC previously contained in Harmon Wallet 1 had been transferred to

Harmon Wallet 1 on or about May 29, 2019 from the Bitcoin wallet

3JHkwbajWUnzbVEuZ9zH9kSBjTWLHfqMQg. That wallet had been funded with

approximately 109 BTC on or about December 24, 2017 from a HitBTC account opened in July

2017 using the email address larry@hwisite.com. Records obtained from Google show Harmon

created the domain hwisite.com on or about December 29, 2015 and listed his name, company

name Harmon Web Innovations, and address 57 East Market Street, 2nd Floor, Akron, Ohio on

billing records for the account.




        11.     IRS-CI traced the BTC funding Harmon’s HitBTC account. The funds were

sourced from both BTC and Bitcoin Cash (BCH) linked to Helix.

        12.     HitBTC records show Harmon deposited approximately 3,103 BCH into his

HitBTC account between on or about August 1, 2017 and on or about November 15, 2018. IRS-

CI traced the source of the BCH that Harmon deposited into his HitBTC account to Helix.5 For



5
 Harmon’s BCH holdings were further corroborated through a file recovered from Harmon’s Gmail account titled
“Accounts.xls” and dated October 18, 2018, which stated that Harmon held 2,055 BCH (Attachment 1).
Furthermore, a Confidential Informant informed IRS-CI agents that Harmon held a large amount of BCH which he
converted to BTC through the HitBTC exchange.
         Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 5 of 14




example, on December 24, 2017 (shortly after Helix was shut down), Harmon deposited 500

BCH into his larry@hwisite.com HitBTC account. This 500 BCH had originated at Helix6 and

transferred through three hops,7 all traceable on the BCH blockchain, before it was deposited into

Harmon’s HitBTC account. At HitBTC, the BCH was exchanged for BTC; the market value of

500 BCH at the time of the transaction was approximately 109 BTC.8 Shortly thereafter,

Harmon sent approximately 109 BTC from the HitBTC account through a series of hops,

ultimately arriving at Harmon Wallet 1, as described in paragraph 9, above.




        13.      According to the publicly available Bitcoin blockchain, on April 21, 2020

approximately 109 BTC were transferred from Harmon Wallet 1 to BTC wallet

bc1q8xljz94cckeusrsvj9hc23z48vprne5asyda9q (Attachment 2) (“New Wallet 1”).

HARMON WALLET 2 and 3 TRANSFER

        14.      On February 6, 2020, IRS-CI and FBI executed a search warrant at Harmon’s

residence in Akron, Ohio. Pursuant to the warrant, law enforcement seized a QNAP Network

Attached Storage (NAS) Device from the residence.

        15.      IRS-CI collected a forensic image of the NAS device and located numerous Apple

Time Machine9 backups stored therein. One such Time Machine backup, labeled “Larry’s Work


6
  BCH was created in 2017 through a “fork” of the Bitcoin blockchain, such that anyone holding BTC at the time of
the fork subsequently held both BTC and BCH. The BCH referenced here originated from Helix in the form of BTC
prior to the fork.
7
  “Hops” are intermediate Bitcoin addresses between the source address (in this case, Helix) and the destination
account (in this case, Harmon’s HitBTC account).
8
  According to a publicly available historical BCH valuation chart, BCH was worth 0.21844266 BTC on December
24, 2017. The 500 BCH Harmon deposited was worth 109 BTC on that date.
9
  Time Machine is a backup software application distributed as part of the Apple MacOS. The application allows
users to back up their entire Mac computer, including system files, apps, music, photos, email and documents. The
backups can be saved on any internal or external storage device, such as a NAS.
       Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 6 of 14




MBP,” contained a file titled “Backups.backupdb/Larry’s Work MBP/2019-12-16-

214432.inProgress/27806F44-366E-4E07-BCD1-010F4F7F85BD/Macintosh

HD/Users/larryharmon/Desktop/addresses.txt.” Contained within this file was a file labeled

“Addresses.txt” (Attachment 3).

       16.    The “Addresses.txt” file contained numerous Bitcoin addresses under the heading

“New Wallet Addresses.” Two of the wallets listed,

34Yjw2Tb8fHM97LgB3enVcajixH6U9QPxi (“Harmon Wallet 2”) and

33CP1cYEjFTCVjRDYEw1wZPzer688BE4BT (“Harmon Wallet 3”), were previously identified

by IRS-CI as wallets that held Helix proceeds.

       17.    Harmon Wallet 2 contained 100 BTC as of April 20, 2020. IRS-CI traced the 100

BTC held in Harmon Wallet 2 through the Bitcoin blockchain to the Helix Mixer. On April 21,

2020, 99.999 BTC from Harmon Wallet 2 was sent to Bitcoin wallet

bc1qm2s3fawp9cykf7cml2an4895nm8vurmf8cz4fe (“New Wallet 2”) (Attachment 4).




       18.    Harmon Wallet 3 held approximately 229.99 BTC as of April 19, 2020. IRS-CI

traced the BTC held in Harmon Wallet 3 through the Bitcoin blockchain to the Helix Mixer. On

April 21, 2020, approximately 229.99 BTC from Harmon Wallet 3 was sent to Bitcoin wallet

bc1quw0cj5sz7twgjr2k5hk3m5jfvsy30xl0qts479 (“New Wallet 3”) (Attachment 5).
             Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 7 of 14




  TRANSACTIONS TOTALS AS OF APRIL 23, 2020
             19.     IRS-CI has identified approximately 712.6 BTC (valued at approximately

  $4,931,583.14 as of April 25, 2020) transferred from eight of the identified Harmon Wallets to

  new, previously unknown wallets. Below are the specific transactions identified to date:

  Transfer           Originating Wallet                                             BTC               USD Value10
                                                     Destination Wallet
Timestamp                                                                        Transferred
4/21/2020              Harmon Wallet 1                 New Wallet 1
20:41              365Ha89bm4ujCxJyGax8          bc1q8xljz94cckeusrsvj9hc        109.1979479          $827,042.33
                      ygGYpkH9FfcYTc             23z48vprne5asyda9q
4/21/2020              Harmon Wallet 2                 New Wallet 2
16:26              34Yjw2Tb8fHM97LgB3e           bc1qm2s3fawp9cykf7cml           99.99989744          $757,378.22
                       nVcajixH6U9Qpxi           2an4895nm8vurmf8cz4fe
4/21/2020              Harmon Wallet 3                 New Wallet 3
16:26              33CP1cYEjFTCVjRDYE            bc1quw0cj5sz7twgjr2k5h          229.9998355 $1,741,970.45
                     w1wZPzer688BE4BT            k3m5jfvsy30xl0qts479
4/21/2020              Harmon Wallet 4                 New Wallet 4
13:03              3F7cdqtZMdriwBwwCB7           bc1qt4asc4wj6khhsm3xs5          54.83112457          $415,279.42
                        4WiKit3bkirihRb          us54jqvwlwxmd7f6wzax
4/21/2020              Harmon Wallet 5                 New Wallet 5
19:22              35fhvnAC37K55WuCTxF           bc1q7apq75zv6r7hvcqrpm          55.88845252          $423,287.40
                      Xk7zfTJge75G1dD            56nke54le7uhf87ytsvh
4/20/2020              Harmon Wallet 6                 New Wallet 6
12:44              3HuevX13pPgnUrtqU3Ua          bc1q485k94wyqttylekcge          158.6830152 $1,201,831.83
                      Jx1AMBph5xH86w              8hwuy2fa94mq5r7jk62y
4/19/2020              Harmon Wallet 7                 New Wallet 7
14:42              3PLUJ9YJ6p3RrhmvmM            bc1q5lf2jwjfkajxtwtfxj0zq            2.999981         $22,721.23
                    QVwyS38VxeRQ81Nq             y3n5jrm20w5gsp4k2
4/24/20                Harmon Wallet 8                 New Wallet 8
19:26              37NxUHKKbmoZsQDEw             bc1qee72uxqgj5yrywfmtc            0.99990861          $7,573.10
                     5yyJxktNLGdzjDV1J            mmyfkk4zku67ep6krfe3
                                                                 TOTAL:               712.6003        $4,931,583.14



  10
       USD Value as of April 25, 2020, taken from www.coinmarketcap.com BTC to USD conversion tool.
           Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 8 of 14




           20.     Funds tied to the Harmon Wallets are now sitting in the below wallets:

                        Wallet                                     BTC Balance           USD Balance11
                    New Wallet 1                                                          $827,042.33
                                                                    109.1979479
bc1q8xljz94cckeusrsvj9hc23z48vprne5asyda9q
                    New Wallet 2                                                           $757,378.22
                                                                    99.99989744
bc1qm2s3fawp9cykf7cml2an4895nm8vurmf8cz4fe
                    New Wallet 3                                                          $1,741,970.45
                                                                    229.9998355
bc1quw0cj5sz7twgjr2k5hk3m5jfvsy30xl0qts479
                    New Wallet 4                                                           $415,279.42
                                                                    54.83112457
bc1qt4asc4wj6khhsm3xs5us54jqvwlwxmd7f6wzax
                    New Wallet 5                                                           $423,287.40
                                                                    55.88845252
bc1q7apq75zv6r7hvcqrpm56nke54le7uhf87ytsvh
                    New Wallet 6                                                          $1,201,831.83
                                                                    158.6830152
   bc1q485k94wyqttylekcge8hwuy2fa94mq5r7jk62y
                    New Wallet 7                                                           $22,721.23
                                                                      2.999981
bc1q5lf2jwjfkajxtwtfxj0zqy3n5jrm20w5gsp4k2
                    New Wallet 8                                                            $7,573.10
                                                                    0.99990861
   bc1qee72uxqgj5yrywfmtcmmyfkk4zku67ep6krfe3
                  Harmon Wallet 9                                                          $43,218.10
                                                                    5.70627182
1Kr2Z2RjTxzpzztAYg1uABAxDG3tb5CLJZ
                 Harmon Wallet 10                                                             $38.52
                                                                    0.00508544
33yJKxGp2HjUfoZVowT4HTNSzqgHCwdMib
                 Harmon Wallet 11                                                          $203,288.46
                                                                    26.84104779
1GBQLGy9av3VxPSzaBL7a7WerMdGh74zTT
                 Harmon Wallet 12                                                         $7,186,109.46
                                                                    948.8128748
3J6GzoXsfzD1Tac3aG8NmnuHKaATykvpsV
                 Harmon Wallet 13                                                         $4,803,295.04
                                                                    634.1996591
3AfF35Xy7yYRoFQZQixSSvkfXa8W4qz6Wc
                 Harmon Wallet 14                                                         $4,695,748.21
                                                                    619.9997905
3QdZKwkuCqFyXfwkneE9nfZ38eNBoASqYM
                 Harmon Wallet 15                                                         $2,272,135.88
                                                                    299.9998526
3BRGwYyqYApAoJJNumochUutMVBBBYhBqu
                 Harmon Wallet 16                                                        $12,336,586.11
                                                                   1,628.852412
3BkJckZanZRp9RwNiYfCW1fqoX6oHJ7wLJ
Total:                                                                4,877.017157       $36,937,503.77


           21.     Law Enforcement seized over 46 terabytes of data on various storage devices,

 including computer hard drives, external storage drives, and other storage media, from the


 11
      USD Value as of April 25, 2020, taken from www.coinmarketcap.com BTC to USD conversion tool.
        Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 9 of 14




searches executed at Harmon’s residences and offices. Law Enforcement continues to review

and process this voluminous data. Evidence discovered to date, such as the “Address.txt” file

referenced above, confirms the Harmon Wallets previously identified by law enforcement are in

fact controlled by Harmon.

       22.     The Harmon Wallet transactions which have occurred between April 19 and April

24, 2020 could only be conducted by someone who holds the seed keys and/or recovery phrases

for the wallets. Therefore, either Harmon or a close associate acting at his direction are moving

illicit proceeds from Helix in an attempt to further conceal the proceeds from the Government.



                      _______________________________                     April 25, 2020
                                                                         ____________
                      MATTHEW PRICE                                         Date
                      Special Agent, Internal Revenue Service – Criminal Investigation
Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 10 of 14




                                  Attachment 1




 “Accounts.xls” file contained in Harmon’s Gmail account and dated October 18, 2018
   Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 11 of 14




                                    Attachment 2




Screenshot from a publicly available blockchain explorer showing that on April 21, 2020,
    approximately 109 BTC was transferred from Harmon Wallet 1 to Bitcoin wallet
            bc1q8xljz94cckeusrsvj9hc23z48vprne5asyda9q (New Wallet 1).
   Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 12 of 14




                                    Attachment 3




Addresses.txt file recovered from NAS drive seized during search of Harmon’s residence
       Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 13 of 14




                                        Attachment 4




Screenshot from a publicly available blockchain explorer showing that on April 21, 2020, 99.999
                    BTC from Harmon Wallet 2 was sent to Bitcoin wallet
              bc1qm2s3fawp9cykf7cml2an4895nm8vurmf8cz4fe (New Wallet 2).
   Case 1:19-cr-00395-BAH Document 23-1 Filed 04/27/20 Page 14 of 14




                                    Attachment 5




Screenshot from a publicly available blockchain explorer showing that on April 21, 2020,
     approximately 229.99 BTC from Harmon Wallet 3 was sent to Bitcoin wallet
           bc1quw0cj5sz7twgjr2k5hk3m5jfvsy30xl0qts479 (New Wallet 3).
